DETAILED ACTION
1.	 Claims 1-6, 8-13, and 15-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 05/24/2022, claims 1-5, 8-12, and 15-19 have been amended. Claims 6, 13, and 20 have been kept original. Claims 7, and 14 have been cancelled. The currently pending claims considered below are Claims 1 - 9, and 11- 21.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Hunter (US 20210073282 A1) in view of Van et al. (US 20180203897 A1) in further view of Weston et al. (US 20170193390 A1).

	As per claim 1, Hunter teaches a method of representing entities in a computing system, comprising (Hunter, Abstract, fig. 20, par. [0102], “The system … additional methods are possible to determine a set of smart contracts associating a first entity with a second entity in order to quantify a relationship between the first entity and the second entity.” Where the system is interpreted as the computing system, and the additional methods are inherent to representing entities in order to determine the entities relationship quantification): 
	obtaining a graph representation of a plurality of entities (Hunter, figs. 20-21, par. [0290]-[0291], [0294], “The directed graph 2040 may be an outcome directed graph after a state change to the program state of the directed graph 2010, where the state change is caused by the amendment request 2030. The directed graph 2040 includes a first directed graph portion 2050 and a second directed graph portion 2060, where the first directed graph portion 2050 and the second directed graph portion 2060 are disconnected from each other. The first directed graph portion 2050 includes the first norm vertex 2012, where the entity identifier “Ent3” replaces the entity identifier “Ent2” for the entity field “P2.” Wherein the directed graph is interpreted as the graph representation. The directed graph is inherent to represents the entities. The directed graph is inherent to be obtaining/created accordingly with the data obtained from the smart contract program. The entities herein are interpreted as the plurality of entities), 
	the graph representation having nodes and edges (Hunter, fig. 20, par. [0289], “the first directed graph edge 2013, failing to satisfy the conditional statement of the first norm vertex 2012 may result in the activation of the second norm vertex 2014 … second directed graph edge 2015, failing to satisfy the conditional statement of the first norm vertex 2012 may also result in the activation of a third norm vertex 2016 categorized a rights norm.” where vertexes are interpreted as nodes. Further, par. [0281], “a directed graph may expand over time from having 1000 vertices and 800 edges to having 2000 vertices and 1800 edges and can be referred to either “the” directed graph and “a” directed graph without any ambiguity.”) representing a hierarchy of the plurality of entities at a particular point in time based on one or more first processes invoking one or more second processes (Hunter, fig. 20, par. [0290]-[0291], [0298], “the amendment request 2030 may include a date on which the amendment is to take effect, a conditional statement identifier indicating the conditional statement that the amendment request 2030 is to modify or replace, or a pair of modifying conditional statements.” Wherein the date on which the amendment is to take effect is interpreted as the particular point in time based on one or more first processes invoking one or more second processes. Where the conditional statement is interpreted as the one or more first processes invoking one or more second processes. For example, the conditional statement can transfer entity units from one entity to other. As show in the fig. 20:2030 the transfer can invoke multiple process to comply with the amendment. For example, entity 1 can transfer 10 units to entity 3 as a first process and trigger/invoke a second process to transfer another 89 units to entity 2, see fig. 20:2030. Furthermore, the directed graph vertex/nodes represent the entities that is describe on directed graph vertex/nodes and is connect via an edge to a second vertex/nodes in directed graph forming a directed graph hierarchy from parent to child directed graph vertex/nodes);
However, it is noted that the prior art of Hunter does not explicitly teach “extracting a set of paths from the graph representation, each path in the set of paths including a series of edge-connected nodes in the graph representation, wherein the set of paths includes a plurality of paths that begin with a root of the graph representation;”
	On the other hand, in the same field of endeavor, Van teaches extracting a set of paths from the graph representation (Van, figs. 3-4, par. [0095], “a graph query to extract a set of result paths from a graph that occupies a database is received” wherein the graph is interpreted as the graph representation), 
	each path in the set of paths including a series of edge-connected nodes in the graph representation (Van, fig. 3, par. [0066]-[0067], “Graph query 310 also specifies query edges that are labeled and directed (arrowheads). Solutions 1-101 should also satisfy these labels and directions.” Wherein the Solutions 1-101 represents paths of the graph that result in the solution of the query. The solutions have a series of edge-connected nodes in the graph representation. The query edges that are labeled and directed (arrowheads) are interpreted as the series of edge-connected nodes in the graph representation), 
	wherein the set of paths includes a plurality of paths that begin with a root of the graph representation (Van, figs. 2-3, par. [0064]-[0065], “For example, all of the result paths (solutions 1-101) of FIG. 3 start at graph vertex 0. All of solutions 1-101 satisfy (match) graph query 310.” Where the vertex 0 is interpreted as the root of the graph representation, and the All of solutions 1-101 satisfy (match) graph query 310 as taught above are interpreted as paths of the graph query that result in the solution of the graph query. Further, Fig. 2, illustrated the graph vertex 0 as the start/beginning of the graph. Furthermore, fig. 3, illustrated that the solutions/result paths all starts with the graph vertex 0. Therefore, the plurality of paths that begin with vertex 0. The vertex 0 herein is interpreted as the root of the graph representation); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree into Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to facilitates rapid access for some incident edges that are relevant to a particular query (Van par. [0006]). 
However, it is noted that the combination of the prior arts of Hunter, and Van do not explicitly teach “training an algorithm based on the set of paths; generating a vector representation of a selected entity of the plurality of entities using the trained algorithm, the vector representation having a plurality of elements representing a context of the selected entity within the graph representation; and providing the vector representation as input to an application executing in the computing system.”
On the other hand, in the same field of endeavor, Weston teaches training an algorithm based on the set of paths (Weston, fig. 3, par. [0037], [0039], “Training a Deep-Learning Model” The Deep-learning model is a machine-learning model. The deep-learning Model is interpreted to have the algorithm. Further, [0070], “social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses”. The set of paths is taught by Van, fig. 3, par. [0064]-[0067]. it is noted that, Hunter, fig. 15, par. [0221], [0243], [0359]-[0360],“ training the neural network model.” Where the neural network model is interpreted as the training an algorithm based on the set of paths. For example, a neural network-based algorithm such as a structural deep network embedding (SDNE) algorithm); 
	generating a vector representation of a selected entity of the plurality of entities using the trained algorithm (Weston, figs. 4-5, 8, par. [0042]-[0045], “dictionary 400 mapping entities 402, 404, 406, and 408 to vector representations 412, 414, 416, and 418.” Where the mapped entity 402 is interpreted as the selected entity of the plurality of entities using the trained algorithm. The vector representation 412 is interpreted as the generated vector representation for the entity 402. Where the vectors representation is interpreted to use the deep-learning Model to generate the vector representation), 
	the vector representation having a plurality of elements representing a context of the selected entity within the graph representation (Weston, figs. 4-5, par. [0042], [0047]-[0048], “dictionary 400 maps entity 402 to vector representation 412, which is illustrated as the top row of cells of various patterns, adjacent to page 402, in dictionary 400” Wherein the various patterns in the top row of cell that represents the vector 412 is interpreted as the plurality of elements representing a context of the selected entity within the graph representation); and 
	providing the vector representation as input to an application executing in the computing system (Weston, figs. 4-6, par. [0047], [0056], “social-networking system 160 may determine a similarity score by comparing the vector representation of the user 560 with the vector representation 528 of the target entity 508, determined at step 520 of FIG. 5.” Where the vector representation 528 is interpreted to be provided to the social-networking system 160 as a input. The social-networking system is interpreted as the application executing in the computing system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user into the combination of Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices, and Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to have a deep-learning model to predict relevant entities for a user (Weston par. [0003]). 

As per claim 2, Hunter teaches wherein the obtaining comprises: generating the graph representation from tabular data describing the plurality of entities (Hunter, figs. 7-8, par. [0153]-[160], directed graphs representation being generating from a tabular data table. For example, the obligation norm represented by the first vertex 711 may be associated with an obligation for a first entity to transmit a down payment to a second entity).  

As per claim 3, Van teaches wherein the obtaining comprises: obtaining the graph representation from a graph database (Van, fig. 1, par. [0057], [0095], “a graph database”).

As per claim 4, Hunter teaches wherein the plurality of entities comprises at least one of a virtual machine (VM), an Internet Protocol (IP) address, or a process executable in the computing system (Hunter, fig. 24, par. [0032], “a process to send a message indicating that an entity score has been updated based on an entity graph” wherein the process to send a message is interpreted as the process executable in the computing system).  

	As per claim 8, Hunter teaches a non-transitory computer readable medium comprising instructions to be executed in a computing device to cause the computing device to carry out a method of representing entities in a computing system, comprising (Hunter, Abstract, figs. 20-21, par. [0102], [0293], “The system … additional methods are possible to determine a set of smart contracts associating a first entity with a second entity in order to quantify a relationship between the first entity and the second entity.” Where the system is interpreted as the computing system, and the additional methods are inherent to representing entities in order to determine the entities relationship quantification. Further, “the process 2100 of FIG. 21, like the other processes and functionality described herein, may be implemented as computer code stored on a tangible, non-transitory, machine-readable medium, such that when instructions of the code are executed by one or more processors, the described functionality may be effectuated.”): 
	obtaining a graph representation of a plurality of entities (Hunter, figs. 20-21, par. [0290]-[0291], [0294], “The directed graph 2040 may be an outcome directed graph after a state change to the program state of the directed graph 2010, where the state change is caused by the amendment request 2030. The directed graph 2040 includes a first directed graph portion 2050 and a second directed graph portion 2060, where the first directed graph portion 2050 and the second directed graph portion 2060 are disconnected from each other. The first directed graph portion 2050 includes the first norm vertex 2012, where the entity identifier “Ent3” replaces the entity identifier “Ent2” for the entity field “P2.” Wherein the directed graph is interpreted as the graph representation. The directed graph is inherent to represents the entities. The directed graph is inherent to be obtaining/created accordingly with the data obtained from the smart contract program. The entities herein are interpreted as the plurality of entities), 
	the graph representation having nodes and edges (Hunter, fig. 20, par. [0289], “the first directed graph edge 2013, failing to satisfy the conditional statement of the first norm vertex 2012 may result in the activation of the second norm vertex 2014 … second directed graph edge 2015, failing to satisfy the conditional statement of the first norm vertex 2012 may also result in the activation of a third norm vertex 2016 categorized a rights norm.” where vertexes are interpreted as nodes. Further, par. [0281], “a directed graph may expand over time from having 1000 vertices and 800 edges to having 2000 vertices and 1800 edges and can be referred to either “the” directed graph and “a” directed graph without any ambiguity.”)
	representing a hierarchy of the plurality of entities at a particular point in time based on one or more first processes invoking one or more second processes (Hunter, fig. 20, par. [0290]-[0291], [0298], “the amendment request 2030 may include a date on which the amendment is to take effect, a conditional statement identifier indicating the conditional statement that the amendment request 2030 is to modify or replace, or a pair of modifying conditional statements.” Wherein the date on which the amendment is to take effect is interpreted as the particular point in time based on one or more first processes invoking one or more second processes. Where the conditional statement is interpreted as the one or more first processes invoking one or more second processes. For example, the conditional statement can transfer entity units from one entity to other. As show in the fig. 20:2030 the transfer can invoke multiple process to comply with the amendment. For example, entity 1 can transfer 10 units to entity 3 as a first process and trigger/invoke a second process to transfer another 89 units to entity 2, see fig. 20:2030. Furthermore, the directed graph vertex/nodes represent the entities that is describe on directed graph vertex/nodes and is connect via an edge to a second vertex/nodes in directed graph forming a directed graph hierarchy from parent to child directed graph vertex/nodes);
However, it is noted that the prior art of Hunter does not explicitly teach “extracting a set of paths from the graph representation, each path in the set of paths including a series of edge-connected nodes in the graph representation, wherein the set of paths includes a plurality of paths that begin with a root of the graph representation;”
	On the other hand, in the same field of endeavor, Van teaches extracting a set of paths from the graph representation (Van, figs. 3-4, par. [0095], “a graph query to extract a set of result paths from a graph that occupies a database is received” wherein the graph is interpreted as the graph representation), 
	each path in the set of paths including a series of edge-connected nodes in the graph representation (Van, fig. 3, par. [0066]-[0067], “Graph query 310 also specifies query edges that are labeled and directed (arrowheads). Solutions 1-101 should also satisfy these labels and directions.” Wherein the Solutions 1-101 represents paths of the graph that result in the solution of the query. The solutions have a series of edge-connected nodes in the graph representation. The query edges that are labeled and directed (arrowheads) are interpreted as the series of edge-connected nodes in the graph representation), 
	wherein the set of paths includes a plurality of paths that begin with a root of the graph representation (Van, figs. 2-3, par. [0064]-[0065], “For example, all of the result paths (solutions 1-101) of FIG. 3 start at graph vertex 0. All of solutions 1-101 satisfy (match) graph query 310.” Where the vertex 0 is interpreted as the root of the graph representation, and the All of solutions 1-101 satisfy (match) graph query 310 as taught above are interpreted as paths of the graph query that result in the solution of the graph query. Further, Fig. 2, illustrated the graph vertex 0 as the start/beginning of the graph. Furthermore, fig. 3, illustrated that the solutions/result paths all starts with the graph vertex 0. Therefore, the plurality of paths that begin with vertex 0. The vertex 0 herein is interpreted as the root of the graph representation);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree into Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to facilitates rapid access for some incident edges that are relevant to a particular query (Van par. [0006]). 
However, it is noted that the combination of the prior arts of Hunter, and Van do not explicitly teach “training an algorithm based on the set of paths; generating a vector representation of a selected entity of the plurality of entities using the trained algorithm, the vector representation having a plurality of elements representing a context of the selected entity within the graph representation; and providing the vector representation as input to an application executing in the computing system.”
On the other hand, in the same field of endeavor, Weston teaches training an algorithm based on the set of paths (Weston, fig. 3, par. [0037], [0039], “Training a Deep-Learning Model” The Deep-learning model is a machine-learning model. The deep-learning Model is interpreted to have the algorithm. Further, [0070], “social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses”. The set of paths is taught by Van, fig. 3, par. [0064]-[0067]. it is noted that, Hunter, fig. 15, par. [0221], [0243], [0359]-[0360],“ training the neural network model.” Where the neural network model is interpreted as the training an algorithm based on the set of paths. For example, a neural network-based algorithm such as a structural deep network embedding (SDNE) algorithm); 
	generating a vector representation of a selected entity of the plurality of entities using the trained algorithm (Weston, figs. 4-5, 8, par. [0042]-[0045], “dictionary 400 mapping entities 402, 404, 406, and 408 to vector representations 412, 414, 416, and 418.” Where the mapped entity 402 is interpreted as the selected entity of the plurality of entities using the trained algorithm. The vector representation 412 is interpreted as the generated vector representation for the entity 402. Where the vectors representation is interpreted to use the deep-learning Model to generate the vector representation), 
	the vector representation F806-3 -having a plurality of elements representing a context of the selected entity within the graph representation (Weston, figs. 4-5, par. [0042], [0047]-[0048], “dictionary 400 maps entity 402 to vector representation 412, which is illustrated as the top row of cells of various patterns, adjacent to page 402, in dictionary 400” Wherein the various patterns in the top row of cell that represents the vector 412 is interpreted as the plurality of elements representing a context of the selected entity within the graph representation); and 
	providing the vector representation as input to an application executing in the computing system (Weston, figs. 4-6, par. [0047], [0056], “social-networking system 160 may determine a similarity score by comparing the vector representation of the user 560 with the vector representation 528 of the target entity 508, determined at step 520 of FIG. 5.” Where the vector representation 528 is interpreted to be provided to the social-networking system 160 as a input. The social-networking system is interpreted as the application executing in the computing system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user into the combination of Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices, and Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to have a deep-learning model to predict relevant entities for a user (Weston par. [0003]). 

As per claim 9, Hunter teaches wherein the obtaining comprises: generating the graph representation from tabular data describing the plurality of entities (Hunter, figs. 7-8, par. [0153]-[160], directed graphs representation being generating from a tabular data table. For example, the obligation norm represented by the first vertex 711 may be associated with an obligation for a first entity to transmit a down payment to a second entity).  

As per claim 10, Van teaches wherein of obtaining comprises: obtaining the graph representation from a graph database (Van, fig. 1, par. [0057], [0095], “a graph database”). 

As per claim 11, Hunter teaches wherein the plurality of entities comprises at least one of a virtual machine (VM), an Internet Protocol (IP) address, or a process executable in the computing system (Hunter, fig. 24, par. [0032], “a process to send a message indicating that an entity score has been updated based on an entity graph” wherein the process to send a message is interpreted as the process executable in the computing system).

	As per claim 15, Hunter teaches a computing system, comprising (Hunter, Abstract, fig. 20, par. [0102], “The system … additional methods are possible to determine a set of smart contracts associating a first entity with a second entity in order to quantify a relationship between the first entity and the second entity.” Where the system is interpreted as the computing system, and the additional methods are inherent to representing entities in order to determine the entities relationship quantification): 
	a hardware platform comprising a processor and a memory (Hunter, fig. 13, par. [0176], “Computer system 1300 may include one or more processors (e.g., processors 1310a-1310n) coupled to System memory 1320, an input/output I/O device interface 1330, and a network interface 1340 via an input/output (I/O) interface 1350.” Where the computer system 1300 is interpreted as the hardware platform); 
	F806-4-a software platform, implemented by instructions stored in the memory and executed by the processor (Hunter, fig. 13, par. [0179], “Program instructions may include a computer program (which in certain forms is known as a program, software, software application, script, or code). A computer program may be written in a programming language, including compiled or interpreted languages, or declarative or procedural languages.” Where the computer program is interpreted as the software platform), the software platform including an entity-to-vector application configured to represent entities in the computing system by at least (Hunter, figs. 20-22, par. [0288], “a smart contract program, in accordance with some embodiments of the present techniques. The directed graphs shown in FIG. 20 are visualized in the form of boxes and edges.” Where the smart contract program is interpreted as the entity-to-vector application configured to represent entities in the computing system): 
	obtaining a graph representation of a plurality of entities (Hunter, figs. 20-21, par. [0290]-[0291], [0294], “The directed graph 2040 may be an outcome directed graph after a state change to the program state of the directed graph 2010, where the state change is caused by the amendment request 2030. The directed graph 2040 includes a first directed graph portion 2050 and a second directed graph portion 2060, where the first directed graph portion 2050 and the second directed graph portion 2060 are disconnected from each other. The first directed graph portion 2050 includes the first norm vertex 2012, where the entity identifier “Ent3” replaces the entity identifier “Ent2” for the entity field “P2.” Wherein the directed graph is interpreted as the graph representation. The directed graph is inherent to represents the entities. The directed graph is inherent to be obtaining/created accordingly with the data obtained from the smart contract program. The entities herein are interpreted as the plurality of entities), 
	the graph representation having nodes and edges (Hunter, fig. 20, par. [0289], “the first directed graph edge 2013, failing to satisfy the conditional statement of the first norm vertex 2012 may result in the activation of the second norm vertex 2014 … second directed graph edge 2015, failing to satisfy the conditional statement of the first norm vertex 2012 may also result in the activation of a third norm vertex 2016 categorized a rights norm.” where vertexes are interpreted as nodes. Further, par. [0281], “a directed graph may expand over time from having 1000 vertices and 800 edges to having 2000 vertices and 1800 edges and can be referred to either “the” directed graph and “a” directed graph without any ambiguity.”) representing a hierarchy of the plurality of entities at a particular point in time based on one or more first processes invoking one or more second processes (Hunter, fig. 20, par. [0290]-[0291], [0298], “the amendment request 2030 may include a date on which the amendment is to take effect, a conditional statement identifier indicating the conditional statement that the amendment request 2030 is to modify or replace, or a pair of modifying conditional statements.” Wherein the date on which the amendment is to take effect is interpreted as the particular point in time based on one or more first processes invoking one or more second processes. Where the conditional statement is interpreted as the one or more first processes invoking one or more second processes. For example, the conditional statement can transfer entity units from one entity to other. As show in the fig. 20:2030 the transfer can invoke multiple process to comply with the amendment. For example, entity 1 can transfer 10 units to entity 3 as a first process and trigger/invoke a second process to transfer another 89 units to entity 2, see fig. 20:2030. Furthermore, the directed graph vertex/nodes represent the entities that is describe on directed graph vertex/nodes and is connect via an edge to a second vertex/nodes in directed graph forming a directed graph hierarchy from parent to child directed graph vertex/nodes);
However, it is noted that the prior art of Hunter does not explicitly teach “extracting a set of paths from the graph representation, each path in the set of paths including a series of edge-connected nodes in the graph representation, wherein the set of paths includes a plurality of paths that begin with a root of the graph representation;”
	On the other hand, in the same field of endeavor, Van teaches extracting a set of paths from the graph representation (Van, figs. 3-4, par. [0095], “a graph query to extract a set of result paths from a graph that occupies a database is received” wherein the graph is interpreted as the graph representation), 
	each path in the set of paths including a series of edge-connected nodes in the graph representation (Van, fig. 3, par. [0066]-[0067], “Graph query 310 also specifies query edges that are labeled and directed (arrowheads). Solutions 1-101 should also satisfy these labels and directions.” Wherein the Solutions 1-101 represents paths of the graph that result in the solution of the query. The solutions have a series of edge-connected nodes in the graph representation. The query edges that are labeled and directed (arrowheads) are interpreted as the series of edge-connected nodes in the graph representation), 
	wherein the set of paths includes a plurality of paths that begin with a root of the graph representation (Van, figs. 2-3, par. [0064]-[0065], “For example, all of the result paths (solutions 1-101) of FIG. 3 start at graph vertex 0. All of solutions 1-101 satisfy (match) graph query 310.” Where the vertex 0 is interpreted as the root of the graph representation, and the All of solutions 1-101 satisfy (match) graph query 310 as taught above are interpreted as paths of the graph query that result in the solution of the graph query. Further, Fig. 2, illustrated the graph vertex 0 as the start/beginning of the graph. Furthermore, fig. 3, illustrated that the solutions/result paths all starts with the graph vertex 0. Therefore, the plurality of paths that begin with vertex 0. The vertex 0 herein is interpreted as the root of the graph representation); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree into Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to facilitates rapid access for some incident edges that are relevant to a particular query (Van par. [0006]). 
However, it is noted that the combination of the prior arts of Hunter, and Van do not explicitly teach “training an algorithm based on the set of paths; generating a vector representation of a selected entity of the plurality of entities using the trained algorithm, the vector representation having a plurality of elements representing a context of the selected entity within the graph representation; and providing the vector representation as input to an application executing in the computing system.”
On the other hand, in the same field of endeavor, Weston teaches training an algorithm based on the set of paths (Weston, fig. 3, par. [0037], [0039], “Training a Deep-Learning Model” The Deep-learning model is a machine-learning model. The deep-learning Model is interpreted to have the algorithm. Further, [0070], “social-networking system 160 may determine coefficients using machine-learning algorithms trained on historical actions and past user responses, or data farmed from users by exposing them to various options and measuring responses”. The set of paths is taught by Van, fig. 3, par. [0064]-[0067]. it is noted that, Hunter, fig. 15, par. [0221], [0243], [0359]-[0360],“ training the neural network model.” Where the neural network model is interpreted as the training an algorithm based on the set of paths. For example, a neural network-based algorithm such as a structural deep network embedding (SDNE) algorithm); 
	generating a vector representation of a selected entity of the plurality of entities using the trained algorithm (Weston, figs. 4-5, 8, par. [0042]-[0045], “dictionary 400 mapping entities 402, 404, 406, and 408 to vector representations 412, 414, 416, and 418.” Where the mapped entity 402 is interpreted as the selected entity of the plurality of entities using the trained algorithm. The vector representation 412 is interpreted as the generated vector representation for the entity 402. Where the vectors representation is interpreted to use the deep-learning Model to generate the vector representation), 
	the vector representation having a plurality of elements representing a context of the selected entity within the graph representation (Weston, figs. 4-5, par. [0042], [0047]-[0048], “dictionary 400 maps entity 402 to vector representation 412, which is illustrated as the top row of cells of various patterns, adjacent to page 402, in dictionary 400” Wherein the various patterns in the top row of cell that represents the vector 412 is interpreted as the plurality of elements representing a context of the selected entity within the graph representation); and 
	providing the vector representation as input to an application executing in the computing system (Weston, figs. 4-6, par. [0047], [0056], “social-networking system 160 may determine a similarity score by comparing the vector representation of the user 560 with the vector representation 528 of the target entity 508, determined at step 520 of FIG. 5.” Where the vector representation 528 is interpreted to be provided to the social-networking system 160 as a input. The social-networking system is interpreted as the application executing in the computing system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user into the combination of Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices, and Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to have a deep-learning model to predict relevant entities for a user (Weston par. [0003]). 

As per claim 16, Hunter teaches wherein the entity-to-vector application is configured to obtain the graph representation by at least: generating the graph representation from tabular data describing the plurality of entities (Hunter, figs. 7-8, par. [0153]-[160], directed graphs representation being generating from a tabular data table. For example, the obligation norm represented by the first vertex 711 may be associated with an obligation for a first entity to transmit a down payment to a second entity).

As per claim 17, Van teaches wherein the entity-to-vector application is configured to obtain the graph representation by at least: obtaining the graph representation from a graph database (Van, fig. 1, par. [0057], [0095], “a graph database”).
As per claim 18, Hunter teaches wherein the plurality of entities comprises at least one of a virtual machine (VM), an Internet Protocol (IP) address, or a process executable in the computing system (Hunter, fig. 24, par. [0032], “a process to send a message indicating that an entity score has been updated based on an entity graph” wherein the process to send a message is interpreted as the process executable in the computing system).

6.	Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hunter (US 20210073282 A1) in view of Van et al. (US 20180203897 A1) in further view of Weston et al. (US 20170193390 A1) still in further view of Patra et al. (US 20200142957 A1).

As per claim 5, Hunter, Van, and Weston teach all the limitations as discussed in claim 1 above.  
	However, it is noted that the combination of the prior art of Hunter, Van, and Weston do not explicitly teach “wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool.”
	On the other hand, in the same field of endeavor, Patra teaches wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool (Patra, par. [0102], an anomaly detector. It is also noted that Hunter, par. [0230]-[0231], “a training objective may be classified as positive or negative, where a positive outcome is associated with a terminal program state in which all obligation norms are satisfied, and a negative outcome is associated with all other possible terminal program states” Where the training objective is inheriting to being classified by a classification tool. Where the classification can be positive or negative).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prata that teaches earning property graph representations edge-by-edge into the combination of Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices, Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree, and Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to improving quality of graph-based machine learning results (Prata par. [0009]). 

As per claim 6, Hunter, Van, and Weston teach all the limitations as discussed in claim 1 above. 
Additionally, Prata teaches wherein the plurality of elements in the vector representation comprise a plurality of numbers (Patra, par. [0021], a random walk of the graph of FIG. 1 may comprise [1˜2˜3˜4] or [1˜4˜3˜2] where each number indicates a vertex-id. The numbers indicate the vertex-id which are the vector representation), and 
wherein the application includes a mathematical model having the vector representation as parametric input (Patra, par. [0093], mathematical formulae and techniques for feedforward multilayer perceptrons (MLP). Where the mathematical formulae and techniques is interpreted as the mathematical model having the vector representation as parametric input).  

As per claim 12, Hunter, Van, and Weston teach all the limitations as discussed in claim 8 above.  
	However, it is noted that the combination of the prior art of Hunter, Van, and Weston do not explicitly teach “wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool.”
	On the other hand, in the same field of endeavor, Patra teaches wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool (Patra, par. [0102], an anomaly detector. It is also noted that Hunter, par. [0230]-[0231], “a training objective may be classified as positive or negative, where a positive outcome is associated with a terminal program state in which all obligation norms are satisfied, and a negative outcome is associated with all other possible terminal program states” Where the training objective is inheriting to being classified by a classification tool. Where the classification can be positive or negative).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prata that teaches earning property graph representations edge-by-edge into the combination of Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices, Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree, and Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to improving quality of graph-based machine learning results (Prata par. [0009]). 

As per claim 13, Hunter, Van, and Weston teach all the limitations as discussed in claim 8 above.  
Additionally, Prata teaches wherein the plurality of elements in the vector representation comprise a plurality of numbers (Patra, par. [0021], a random walk of the graph of FIG. 1 may comprise [1˜2˜3˜4] or [1˜4˜3˜2] where each number indicates a vertex-id.), and 
wherein the application includes a mathematical model having the vector representation as parametric input (Patra, par. [0093], mathematical formulae and techniques for feedforward multilayer perceptrons (MLP). Where the mathematical formulae and techniques is interpreted as the mathematical model having the vector representation as parametric input). 

As per claim 19, Hunter, Van, and Weston teach all the limitations as discussed in claim 15 above.  
	However, it is noted that the combination of the prior art of Hunter, Van, and Weston do not explicitly teach “wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool.”
	On the other hand, in the same field of endeavor, Patra teaches wherein the application comprises at least one of a health monitor, an anomaly detector, a clustering tool, or a classification tool (Patra, par. [0102], an anomaly detector. It is also noted that Hunter, par. [0230]-[0231], “a training objective may be classified as positive or negative, where a positive outcome is associated with a terminal program state in which all obligation norms are satisfied, and a negative outcome is associated with all other possible terminal program states” Where the training objective is inheriting to being classified by a classification tool. Where the classification can be positive or negative).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Prata that teaches earning property graph representations edge-by-edge into the combination of Hunter that teaches finding a smart contract that includes an associative array of entities, an associative array of conditions, and a serialized array of vertices, Van that teaches accelerating graph querying by caching neighbor vertices of super-node vertices of excessive degree, and Weston that teaches a social-networking system may use a deep-learning model to predict relevant entities for a user. Additionally, this can produce great efficiencies for the utilization of physical computing devices, and can result in reduced redundancies and better resource cost management.
The motivation for doing so would be to improving quality of graph-based machine learning results (Prata par. [0009]).

As per claim 20, Hunter, Van, and Weston teach all the limitations as discussed in claim 15 above.  
Additionally, Prata teaches wherein the plurality of elements in the vector representation comprise a plurality of numbers (Patra, par. [0021], a random walk of the graph of FIG. 1 may comprise [1˜2˜3˜4] or [1˜4˜3˜2] where each number indicates a vertex-id.), and 
wherein the application includes a mathematical model having the vector representation as parametric input (Patra, par. [0093], mathematical formulae and techniques for feedforward multilayer perceptrons (MLP). Where the mathematical formulae and techniques is interpreted as the mathematical model having the vector representation as parametric input).

Prior Art of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saxena et al. (US 20190327271 A1), teaches visualization and navigation, analysis, and searching, of access controls associated with entities and access control relationships between the entities an IT infrastructure.
Feng et al. (US 20190220749 A1), teaches generating a first entity vector of each of the at least two candidate entities based on a trained unsupervised neural network model.
Crawford et al. (US 20090064053 A1), teaches a root node (sometimes referred to as a "start node") and nodes that appear between the end nodes and the root nodes (sometimes referred to as "condition nodes" or "intermediate nodes" or "split nodes").

Response to Arguments
8. 	Applicant’s arguments filed 05/24/2022, with respect to objections of claims 1, 8, and 15 have been fully considered and are persuasive. It is respectfully noted the amendments made to claims overcome the objections (Applicant arguments, page 7). For this reason, the objections of record are withdrawn.
	
	Applicant's arguments, filed on 05/24/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 7-9), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that the combination of the prior arts of Bhatt (US 2017/0235815) in view of Cheng (US 2013/0254303) in further view of Choudhury (US 2018/0103052) do not teach the limitations of claims 1, 8, and 15 (Applicant arguments, pages 7-9). It is respectfully submitted that the prior arts of Bhatt (US 2017/0235815), Cheng (US 2013/0254303), and Choudhury (US 2018/0103052) are no longer used to teach the limitations of the claims 1, 8, and 15 but the newly added combination of prior arts of Hunter (US 20210073282 A1) in view of Van et al. (US 20180203897 A1) in further view of Weston et al. (US 20170193390 A1).

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168